Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
5.	With respect to independent claims 1-7, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to an electrical fuse (eFuse) comprising a conductive element positioned between the first and second pluralities of gate structures, wherein the conductive element of the eFuse comprises a first contact region electrically connected to each of the first and second pluralities of fin structures.6.	With respect to dependent claim 3-8 since these claims are depending on claim 1, therefore claim 3-8 are allowable subject matter. 
7.	With respect to independent claims 9, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to aligning a conductive element of an electrical fuse (eFuse) in the IC layout diagram of the cell between the first and second FinFETs, the conductive element extending along a conductive element direction; and storing the IC layout diagram of the cell in a storage device.
8.	With respect to dependent claim 10-13 since these claims are depending on claim 9, therefore claim 10-13 are allowable subject matter. 
7.	With respect to independent claims 14, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to an electrical fuse (eFuse) comprising a conductive element positioned between the first and second FinFETs and coupled with each of the first and second FinFETs; a first signal line adjacent to and coupled with the first plurality of gate structures; and a second signal line adjacent to and coupled with the second plurality of gate structures.
8.	With respect to dependent claim 15-20 since these claims are depending on claim 14, therefore claim 15-20 are allowable subject matter. 


Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Best et al (Pub. No.:  US 2012/0068360).
		Best et al (Pub. No.:  US 2012/0068360) shows stacking chips and I/O circuits.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
07/02/2021
/HAN YANG/
Primary Examiner, Art Unit 2824